Citation Nr: 0107618	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-04 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
hearing loss disability.

2.  Entitlement to service connection for the chronic 
residuals of a back injury.

3.  Entitlement to service connection for a stomach disorder.

4.  Entitlement to service connection for facial lacerations.

5.  Entitlement to service connection for the chronic 
residuals of a bilateral arm disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Linda Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to June 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the benefits claimed on appeal.

The Board notes that the veteran may have attempted to raise 
the issues of entitlement to service connection for a 
concussion, a broken nose, and the residuals of a left leg 
injury in his claim for compensation.  If he desires to 
pursue these issues, he and/or his representative should do 
so with specificity at the RO.  As there has thus far been no 
adjudication of these issues, the Board has no jurisdiction 
of the issues at this time.


REMAND


With regard to the hearing loss claim, the Board denied 
entitlement to service connection for a hearing loss 
disability in April 1991.  In July 1999, the veteran filed a 
new claim for, among other things, a hearing loss disability; 
however, the current standard for new and material evidence 
under Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) was not 
considered.  Accordingly, the Board finds that due process 
requires that the claim be placed in the proper legal 
framework.  Thus, a remand for consideration and 
readjudication under the guidance provided in Hodge in 
required.  Finally, the veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

With regard to all the claims at issue, it is noted that the 
statutes governing the adjudication of claims for VA benefits 
have recently been amended.  The amended statutes direct 
that, upon receipt of a complete or substantially complete 
application, the Department of Veterans Affairs (VA) shall 
notify the veteran and his accredited representative of any 
information and any medical or lay evidence not previously 
provided to the VA that is necessary to substantiate his 
claim.  The VA shall make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3, 4, 114 Stat. 2096-99 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103, 5103A, 5107).  The veteran's 
claims for service connection have not been considered under 
the amended statutes.  Therefore, the claims must be returned 
to the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the VA, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions 
should be considered.  

2.  The RO should readjudicate the issue 
of whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
bilateral hearing loss disability with 
reference to the current standard for the 
submission of new and material evidence 
as outlined in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), and 38 C.F.R. 
§ 3.156 (2000).  The RO should also 
readjudicate the veteran's claims of 
entitlement to service connection for 
chronic residuals of a back injury, a 
stomach disorder, facial lacerations, and 
chronic residuals of a bilateral arm 
disorder..  

If any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





